On Motion for Rehearing.
In reference to Division 3 of this opinion, appellant Henderson contends that his “motion to strike” the evidence as to his in-custody statement was timely so as to preserve the issue for appeal. This “motion to strike” was made after two witnesses had been subjected to direct and cross examination relating to the statement and their testimony had been completed. In support of his contention Henderson cites Blount v. Beall, 95 Ga. 182 (4) (22 SE 52) (1894), and its progeny. “A motion to rule out testimony illegally admitted even without objection is never too late until the cause is finally submitted to the jury. If the testimony is illegal, it should not be considered by the jury, and if it is not to be considered by the jury, it should not be admitted for their consideration.” Id. at 189.
We are here dealing with testimony relating to an in-custody statement, the voluntariness of which was not challenged. The admission of such statement under this circumstance was not error. Taylor v. State, 143 Ga. App. 881 (2) (240 SE2d 236) (1977). Accordingly, the subject testimony was not “illegally admitted.” As stated by our Supreme Court in Patton v. Bank of LaFayette, 124 Ga. 965, 974 (53 SE 664) (1905): “[A] distinction is to be drawn between illegal testimony and secondary evidence or other evidence which is legal in itself because it is of probative value but is inadmissible until the proper foundation for its reception has been laid.”
The General Assembly has seen fit to endow criminal defendants with certain discovery rights and has also provided a method for enforcement of those rights. Garner, supra. However, while the state’s failure to comply with the discovery statute may render certain evidence inadmissible, such failure does not affect the probative value of the evidence. See generally Tanner, supra. Hence, such evidence is not “illegal.”
The general rule cited by this court in Reid v. State, 129 Ga. App. 660 (2c) (200 SE2d 456) (1973), is applicable to situations such as that presented here. “When testimony is tendered an objection must be made, affording the court opportunity to rule upon the admissibility of the testimony upon the grounds then urged and in the context of the matter as it then appears, and failure to make a timely objection to testimony when it is offered results in a waiver of any objection that might have been urged. [Cits.] ‘All evidence is admitted as of course unless a valid ground of objection is interposed, the burden being upon the objecting party to state at the time some specific reason why *329it should not be admitted.’ ” (Emphasis supplied.) Id. at 663:

Judgment adhered to.